Title: From George Washington to Robert Stewart, 2 May 1756
From: Washington, George
To: Stewart, Robert



[Winchester, 2 May 1756]
To Captain Robert Stewart, of the Virginia Regiment.

By Virtue of the Power and Authority to me given and granted, by the Honorable Robert Dinwiddie Esquire, Governor of Virginia;
I do Hereby constitute and appoint you President of a General Court-Martial, to sit between the hours of eight and three; for trial of Lieutenant John Lomax, of the Virginia Regiment;

accused of neglect of Duty, in not covering the Retreat of a Detachment under command of Captain John Mercer, engaged with the French and Indians nigh Edwards’s Fort, the 18th ultimo.
In so doing, this shall be your warrant. Given under my Hand and Seal at Winchester, this second day of may, 1756.

G:W.

